Case 20-10343-LSS Doc 3684 Niky a Page 1 of 3
(

Js 0 GE Svs bSE\)

oS wag /2.
+ UWOAD By 1%, F 6 W4s BH
| RED cr asg eS AW AC Pranlede
od Skittide tre GAADS- BACK
| tse £ AWA FOAM Of AYTW4
Wack IS flow K Sewn) 45
ASPshada’s - Sots USD SRecMWAE
| 1 WAS “Gar NL AD pce COMRADE BVT
LS U40 VU) OTUER hs. IW Screen.
2\0 OST EYC Ne
"OR DR of ms Aeaoy” ff
Os CR Ste te ou rhAITUAL fur di/LO
| WhIS MONCTSR — Do HESEH
| Whats To ms - ®
HACE2 £ QUIT SOVUTS
| © WT StChosl ATTEMPT
SVUCIPSs CWen pan AW) FR xr
WeME «< SyiJ)ce Agfa Mm
| ti\pe KAS bsen/ WS CIGNA hand
| Ard D\ Clo, +hOMs Ls SN=es-
LT od N&C BrvaMs MA,

—_ FOO ChE SE WA MES; Ts
Yer slon © MAIS Uf/ias My Wy,

Hows VER) & 4S Ths
BRAN £6 4 B\s(OGi\ coe COYA/T5 4
tthe (aidis W SP oO Me
IAP Lam TEQ A VIRUS 8 To Mt BAC,
L fun? BA Vo G@ e
BS a cH Ah OL 85 TIR_le%
& REPS. BOC L IVY SEAL

 
Case 20-10343-LSS Doc 3684 Filed 05/12/21 Page2of3

C

pe Sele rap Atobsd 46
& Af. Wms cv (es

| SI “FSA Csys45 Os y% a EN

(C. LowseAsD a
Sie €OSEM gf Cary me
Se QIE ST MS We (EXVAANT
C5E WO STAANGHET) «

Mw Lier oMVAS aa -A

_ S009 RA Ds C7 ats} JN Th

A, ii

“Uitte to f Couf \ 2  _Gs9
IW Url wrke (Ass To US
TS Cel wo THAIS Aw CV (T.

| _ TAE WERS AR ACCEO0ED.

ra CILA\ UAVs 4 seal
AL DAF eb.

YS MAA AWE) MG
ANZ baie AiW) Avl(n sp
Ms VAS.

LO'6 RV 21 AVH L202

 
Case 20-10343-LSS Doc 3684 Filed 05/12/21 Page3of3

 

STATE PRISON
GENERATED MAIL

TyOCAD LAT
VINGCUINAIN

TA -— ppicrny
MANTEL PRISON

YO

 

I é S
AWN
PS(ick Lava) HER AVEASEI gy
ATO? Bran wey CAs”
vy MARK4{ ST,
ot Free.
MMW fon DL

La 2)

 

 
